Citation Nr: 0819753	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-26 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the right knee.  

2. Entitlement to service connection for degenerative joint 
disease of the left knee.  

3. Entitlement to service connection for sciatica of the left 
lower extremity. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
including from March 1968 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In August 2006, the veteran raised the claims of earlier 
effective dates for service connection for post-traumatic 
stress disorder and for degenerative joint disease of the 
lumbar spine, which are referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In December 2003, the veteran submitted authorization to 
obtain records from the Good Shepherd Medical Center for the 
following: records from 1977 and 1978 for bilateral knee 
surgery, from June 1998 for degenerative disc disease and 
from 1989 for arthroscopic surgery.  These records need to be 
obtained.  

On VA examination in March 2004, the examiner concluded that 
the veteran's sciatica was not related to service because the 
veteran did not have sciatica during service.  Service 
medical records show that in September 1975 the veteran was 
treated for right sciatic pain and the assessment was 
sciatica.  



In light of the above, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Obtain records from the Good Shepherd 
Medical Center, Longview,Texas, from 1977 
and 1978 for bilateral knee surgery, from 
June 1998 for degenerative disc disease, 
and from 1989 for arthroscopic surgery on 
both knees.  

3. Schedule the veteran for a VA 
examination with a neurologist to 
determine whether the veteran current has 
sciatica and, if so, whether it is at 
least as likely as not that the current 
sciatica is related to sciatica documented 
in service in September 1975 or 
alternatively, whether sciatica is caused 
or made permanently worse by the 
service-connected degenerative joint 
disease of the lumbar spine.  The 
veteran's claims file must be made 
available to the examiner.  

In formulating an opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  



4. After the above development is 
completed, adjudicate the claims to 
include whether the sciatica of the left 
lower extremity should be service-
connected on a direct or secondary basis.  
If any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

